Execution Version
FOURTEENTH AMENDMENT OF
2013 LOAN AND SECURITY AGREEMENT


THIS FOURTEENTH AMENDMENT OF 2013 LOAN AND SECURITY AGREEMENT (“Fourteenth
Amendment”) is made as of the 29th day of September, 2020 (the “Effective Date”)
by and among ADA-ES, INC., a Colorado corporation (“Borrower”), ADVANCED
EMISSIONS SOLUTIONS, INC., a Delaware corporation, as Guarantor (“ADES”), and
BOKF, NA d/b/a BOK Financial, as successor in interest to COBIZ BANK, a Colorado
corporation, d/b/a COLORADO BUSINESS BANK (“Lender”).


RECITALS


A. Borrower, ADES and Lender are parties to that certain 2013 Loan and Security
Agreement dated as of September 19, 2013 (as amended, supplemented, modified and
restated from time to time, the “Loan Agreement”).


B. In accordance with the provisions of the Loan Agreement, Lender has agreed to
amend, for the benefit of Borrower and ADES, certain terms and conditions
contained in the Loan Agreement, as specifically provided herein.


C. Other than as defined in this Fourteenth Amendment, all capitalized terms
used in this agreement without definition shall have the meanings given to such
terms in the Loan Agreement.


NOW THEREFORE, in consideration of the promises and covenants made by the
parties and contained in this Fourteenth Amendment, the parties agree to the
amendments set forth below as of the Effective Date:


1.Amendment to Definitions. The following definitions is added to Section 1.1 in
alphabetical order as follows:


“Secured Line Termination Date” means March 31, 2021, or such earlier date as
may occur pursuant to Section 8.2 hereof.


2.Default. The following is added as a new Section 8.1(k) entitled “Non-Renewal
of Collateral”:


(k) Non-Renewal of Collateral. Any contracts, agreements, leases or other
documents that constitute any of the Collateral fails to be renewed.


3.No Default. Borrower and ADES hereby certify to Lender that Borrower is in
full compliance with the provisions of the Loan Agreement, and that no Event of
Default will occur as a result of the effects of this Fourteenth Amendment.


4.Release of Claims. Borrower and ADES hereby release and forever discharge
Lender, its affiliates, directors, officers, agents, employees, and attorneys
(“Lender Parties”) of and from any and all liability, suits, damages, claims,
counterclaims, demands, reckonings and causes of action, setoffs and defenses,
whether known or unknown, whether arising



--------------------------------------------------------------------------------



in law or equity, which any of Borrower or ADES have, now have or may have in
the future against Lender Parties by reason of any acts, omissions, causes or
things arising out of or in any way related to this Fourteenth Amendment or the
Loan Agreement existing or accrued as of the date of this Fourteenth Amendment.
This release shall survive the termination of this Fourteenth Amendment.
Borrower acknowledges that the foregoing release is a material inducement to
Lender's decision to extend to Borrower the financial accommodations hereunder
and has been relied upon by Lender in its agreement to enter into this
Fourteenth Amendment.


5.Costs. Borrower will pay Lender's attorneys' fees for preparation of this
Fourteenth Amendment, only, and reasonable costs and expenses of Lender strictly
in connection therewith.


6.Miscellaneous.


(a)The paragraph headings used herein are intended for reference purposes only
and shall not be considered in the interpretation of the terms and conditions
hereof.


(b)The terms and conditions of this Fourteenth Amendment shall be binding upon
and shall inure to the benefit of the parties hereto, their successors and
permitted assigns.


(c)This Fourteenth Amendment may be executed in any number of counterparts, and
by Lender, ADES and Borrower on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all of which shall together
constitute one and the same agreement.


(d)Except as expressly modified by this Fourteenth Amendment, the Loan Agreement
shall remain in full force and effect and shall be enforceable in accordance
with its terms.


(e)This Fourteenth Amendment and the Loan Agreement constitute the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior negotiations, understandings, and
agreements between such parties with respect to such subject matter.


(f)This Fourteenth Amendment, and the transactions evidenced hereby, shall be
governed by, and construed under, the internal laws of the State of Colorado,
without regard to principles of conflicts of law, as the same may from time to
time be in effect, including, without limitation, the Uniform Commercial Code as
in effect in the State of Colorado.


(Signatures on following page)








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Fourteenth Amendment as of the Effective Date.



ADA-ES, INC.,a Colorado corporationBy:/s/ Greg MarkenName:Greg
MarkenTitle:TreasurerADVANCED EMISSIONS SOLUTIONS, INC.,A Delaware
corporationBy:/s/ Greg MarkenName:Greg MarkenTitle:CEO





[Signature Page to Fourteenth Amendment of 2013 Loan and Security Agreement]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Fourteenth Amendment as of the Effective Date.



BOKF, NA,a national banking organization,d/b/a BOK FinancialBy:/s/ Brian
RussellName:Brian RussellTitle:Assistant Vice President

[Signature Page to Fourteenth Amendment of 2013 Loan and Security Agreement]